PER CURIAM.
Morris Fain seeks a belated appeal of an order dismissing his petition for writ of mandamus. We have no authority to grant a belated appeal in a civil proceeding. See Powell v. Dep’t of Corr., 727 So.2d 1103 (Fla. 1st DCA 1999). Accordingly, the petition is DENIED. This disposition is without prejudice, however, to petitioner seeking relief in the lower tribunal. See generally, Milord v. Fla. Parole Comm’n, 4 So.3d 762 (Fla. 1st DCA 2009) (Browning, J., concurring).
RAY, BILBREY, and JAY, JJ., concur.